DETAILED ACTION
		This Office action is in response to Preliminary amendment filed on March 24, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021, 06/11/2021, 11/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

35. (Currently Amended) A method for providing intelligent constant on-time control for a system comprising: 
a first switch coupled to a power input node; 
a second switch coupled to the first switch;
 a switching node between the first switch and the second switch, the switching node connected through an inductor to a power output node; and feedback paths coupled to (1) a synthesized node and (2) the power output, the feedback paths enabling feedback of signals from (1) the synthesized node, and (2) the power output, the method comprising: 
generating a first current with a first current source, wherein the first current source is coupled to the synthesized node, and wherein the first current is proportional to a product of a constant and a voltage at the power input node; 
providing a second current to the synthesized node with a second current source, wherein the second current is proportional to a product of the constant and a voltage at the power output node; 
providing a first control signal and a second control signal based on a control voltage that includes an AC component of the voltage at the synthesized node, and excludes a DC component of the voltage at the synthesized node; 
controlling the first switch with the first control signal; and 
controlling the second switch with the second control signal.


Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 21, the prior art of record fails to disclose or suggest “a controller configured to provide the first control signal and the second control signal based on a control voltage that includes an AC component of the voltage at the synthesized node, and excludes a DC component of the voltage at the synthesized node” in combination with all other claim limitations. Claims 22-34 depend directly or indirectly from claim 21, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 35, the prior art of record fails to disclose or suggest “providing a first control signal and a second control signal based on a control voltage that includes an AC component of the voltage at the synthesized node, and excludes a DC component of the voltage at the synthesized node; controlling the first switch with the first control signal; and controlling the second switch with the second control signal” in combination with all other claim limitations. Claims 36-40 depend directly or indirectly from claim 35, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838